ACCEPTED
                                                                                         04-15-00114-CV
                                                                             FOURTH COURT OF APPEALS
                                                                                  SAN ANTONIO, TEXAS
                                                                                    7/16/2015 4:41:34 PM
                                                                                          KEITH HOTTLE
                                                                                                  CLERK


                              No 04-15-00114-CV
                                                                         FILED IN
                                                                  4th COURT OF APPEALS
                        IN THE FOURTH COURT OF APPEALS             SAN ANTONIO, TEXAS
                               SAN ANTONIO, TEXAS                 7/16/2015 4:41:34 PM
                                                                    KEITH E. HOTTLE
                                                                          Clerk

    HARI PRASAD KALAKONDA AND LATHA KALAKONDA, Appellants
                             v.
                ASPRI INVESTMENTS, LLC, Appellee


                     On Appeal from 45th Judicial District Court
                 of Bexar County, Texas, Cause No: 2014-CI-16394,
                   the Honorable Judge Karen H. Pozza, presiding.


                        APPELLANTS’ SECOND MOTION
                        TO EXTEND TIME TO FILE BRIEF



      Appellants, Hari Prasad Kalakonda and Latha Kalakonda, respectfully request

the Honorable Court to grant a 15 day extension to file their brief, and would show

the court as follows:

   1. The deadline for filing the Appellants brief is July 17th, 2015.

   2. This is the second extension sought to file the Appellants brief.

   3. The length of extension sought is up to August 3rd 2015.

   4. A request to treat a closely related cause number 04-15-00340 as interlocutory

      and hence accelerated is under consideration by this Honorable Court. The

      outcome of the decision by the Court has a considerable impact on the brief
                                           1
      and its contents.

   5. Under these circumstances the Appellants are not ready with a brief that can

      be submitted to the Court which is concise and issue focused.



                          CERTIFICATE OF CONFERENCE

      The undersigned has conferred with the Appellee’s lead attorney and he

doesn’t oppose this Motion.

                               PRAYER FOR RELIEF

      For the reasons set forth above, Appellants respectfully request that this Court

grant them a fifteen day extension up to August 3rd 2015 to file their Brief.

                                               Respectfully submitted.

                                               /s/ Hari Prasad Kalakonda
                                               /s/ Latha Kalakonda

                                               Hari Prasad Kalakonda
                                               Latha Kalakonda
                                               5002, Newcastle Ln,
                                               San Antonio, Texas – 78249
                                               Tel: 210 687 4988
                                               email: smfoodmart@yahoo.com
                                               PRO-SE APPELLEANTS




                                           2
                       CERTIFICATE OF COMPLIANCE

       This document complies with the typeface requirements of Tex. R. App. P.9.4
(e) because it has been prepared in a conventional typeface no smaller than 14-point
font for text and 12-point for footnotes. This document also complies with the word-
count limitations of Tex. R. App. P. 9.4(i), if applicable, because it contains 176
words, excluding any parts exempted by Tex. R. App. P. 9.4(i) (l).


                                                   /s/ Hari Prasad Kalakonda
                                                   /s/ Latha Kalakonda
                                                   Hari Prasad Kalakonda
                                                   Latha Kalakonda
                                                   5002, Newcastle Ln,
                                                   San Antonio, Texas – 78249
                                                   Tel: 210 687 4988
                                                   email: smfoodmart@yahoo.com
                                                   PRO-SE APPELLEANTS




                                         3
                            CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing
instrument was served via eFile (to the extent the same was possible) and via
facsimile (to the extent service through said eFile was not possible) at the same time
as the foregoing was e-filed with the Court on July 16th, 2015.

      Michael D. Conner
      State Bar No. 04688650
      1415 Louisiana, 36th Floor
      Houston, Texas 77002
      Telephone: (713) 220-9162
      Facsimile: (713) 223-9319
      Email: mconner@hirschwest.com

      Eric S. Lipper
      State Bar No. 12399000
      1415 Louisiana, 36th Floor
      Houston, Texas 77002
      Telephone: (713) 220-9182
      Facsimile: (713) 223-9319
      Email: elipper@hirschwest.com

      Frederick L. Fuhr
      T.B.A. No. 00798193
      107 Landing Blvd., Ste. F
      League City, Texas 77573
      Telephone 281.332.1400
      Facsimile 281.332.8885
      Email: ffuhr@aol.com

      ATTORNEYS FOR APPELLE

                                                    /s/ Hari Prasad Kalakonda
                                                    /s/ Latha Kalakonda
                                                    Hari Prasad Kalakonda
                                                    Latha Kalakonda
                                                    5002, Newcastle Ln,
                                                    San Antonio, Texas – 78249
                                                    Tel: 210 687 4988
                                                    email: smfoodmart@yahoo.com
                                                    PRO-SE APPELLEANTS


                                          4